DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 March 2021 and 12 Jan 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature” from Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“wherein …  said supply … ports is disposed through said composite valve body and said metal insert parallel to said axis” from Claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“wherein the … control ports is disposed through said composite valve body and said metal insert perpendicular to said axis” from Claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“wherein … said supply … ports is disposed through said composite valve body and said metal insert parallel to said axis, and wherein the … control ports is disposed through said composite valve body and said metal insert perpendicular to said axis” from Claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“wherein … said supply … ports is disposed through said composite valve body and said metal insert parallel to said axis, and wherein the … control ports is disposed through said composite valve body and said metal insert perpendicular to said axis” from Claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature” from Claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature” from Claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,962,134 and U.S. Patent No. 9,927,045. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
17/183,869
Patent
US 10,962,134
Patent
US 9,927,045
Claim 20
Claim 12

Claim 22
Claim 19

Claim 33

Claim 8


Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,962,134 in view of Bolinger (US 2008/0295800).
Regarding Claims 18-19, Claim 2 of US 10,962,134 disclose all elements of the current invention except wherein said composite valve body is a thermoplastics material further defined as a polyamid, and wherein said polyamid is composed of polyphthalamides.
Bolinger teaches a valve body (22) made of a polyamid (¶ 4), wherein said polyamid is composed of polyphthalamides (¶ 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the composite valve body is a thermoplastics material further defined as a polyamid, wherein said polyamid is composed of polyphthalamides, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 21 and 23-31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,962,134 in view of Liberfarb (US 2004/0154672).
Regarding Claim 21, Claim 12 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except where said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body.  
Liberfarb teaches a solenoid valve (Figure 1) with an insert (7), and a valve body (2) where said insert has an exterior metal insert surface having a stepped or mold feature (at the outside where the seals sit as shown in Figures 1-2), and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body (by the shape of the steps in the bore at 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for where said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body.  Doing so would be combining prior art elements according to known methods (the steps holding feature of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to secure the insert within the valve body).
Regarding Claim 23, Claim 12 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except wherein said metal insert extends along an axis between a first metal insert end adjacent said solenoid portion and a second metal insert end spaced from said first metal insert end with respect to said axis such that said first metal insert end is disposed between said second metal insert end and said solenoid portion with respect to said axis, and wherein said first and second metal insert ends are positioned in said bore of said composite valve body with respect to said axis.  
Liberfarb teaches a solenoid valve (Figure 1) with an insert (7), and a valve body (2) wherein said metal insert extends along an axis between a first metal insert end adjacent said solenoid portion (along the axis from left to right as seen in the orientation of Figure 1; the first end being on the left) and a second metal insert end spaced from said first metal insert end with respect to said axis such that said first metal insert end is disposed between said second metal insert end and said solenoid portion with respect to said axis (the second end being on the right), and wherein said first and second metal insert ends are positioned in said bore of said composite valve body with respect to said axis (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for wherein said metal insert extends along an axis between a first metal insert end adjacent said solenoid portion and a second metal insert end spaced from said first metal insert end with respect to said axis such that said first metal insert end is disposed between said second metal insert end and said solenoid portion with respect to said axis, and wherein said first and second metal insert ends are positioned in said bore of said composite valve body with respect to said axis.  Doing so would be combining prior art elements according to known methods (the insert positioning of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to protect and secure the insert within the valve body).
Regarding Claim 24, Liberfarb  teaches wherein said composite valve body extends along said axis between a first valve body end adjacent said solenoid portion and a second valve body end spaced from said second metal end with respect to said axis (from the first end on the left as seen in the orientation of Figure 1) such that said first valve body end is disposed between said second valve body end and said solenoid portion with respect to said axis (the second end is seen on the right as seen in the orientation of Figure 1), and wherein said first and second metal insert ends are disposed between said first and second valve body ends with respect to said axis (Figure 1) such that said composite valve body has a length defined between said first and second valve body ends that is greater than a length defined between said first and second metal insert ends with respect to said axis (Figure 1 shows the valve body longer and surrounding the insert at 7).  
Regarding Claim 25, Claim 12 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis.
Liberfarb teaches where at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis (the supply through inlet 4; Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis.  Doing so would be combining prior art elements according to known methods (the valve ports of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to allow fluid flow from the supply to the point of use of the valve).
Regarding Claim 26, Liberfarb teaches where the other of said supply and control ports is disposed through said composite valve body and said metal insert perpendicular to said axis (the control at least through 5; Figure 1).  
Regarding Claim 27, Claim 12 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except an exhaust port disposed through said composite valve body and said metal insert, wherein said exhaust port is connected to said fluid passage.
Liberfarb teaches an exhaust port disposed through said composite valve body and said metal insert, wherein said exhaust port is connected to said fluid passage (the port at 2; Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for an exhaust port disposed through said composite valve body and said metal insert, wherein said exhaust port is connected to said fluid passage.  Doing so would be combining prior art elements according to known methods (the valve ports of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to allow fluid flow from the supply to the point of use of the valve).
Regarding Claim 28, Claim 12 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except an exhaust port disposed through said composite valve body and said metal insert perpendicular to said axis, wherein said exhaust port is connected to said fluid passage, wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis, and wherein the other of said supply and control ports is disposed through said composite valve body and said metal insert perpendicular to said axis.
Liberfarb teaches an exhaust port disposed through said composite valve body and said metal insert perpendicular to said axis (6 and 10b), wherein said exhaust port is connected to said fluid passage (Figure 1), wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis (the supply port at 4), and wherein the other of said supply and control ports is disposed through said composite valve body and said metal insert perpendicular to said axis (the control port at 5).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for an exhaust port disposed through said composite valve body and said metal insert perpendicular to said axis, wherein said exhaust port is connected to said fluid passage, wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis, and wherein the other of said supply and control ports is disposed through said composite valve body and said metal insert perpendicular to said axis.  Doing so would be combining prior art elements according to known methods (the valve ports of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to allow fluid flow from the supply to the point of use of the valve).
Regarding Claim 29, Claim 12 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except where said supply port is disposed through said composite valve body and said metal insert perpendicular to said axis, and wherein said control port is disposed through said composite valve body and said metal insert parallel to said axis.  
Liberfarb teaches wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis (the supply port at 4), and wherein the other of said supply and control ports is disposed through said composite valve body and said metal insert perpendicular to said axis (the control port at 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where said supply port is disposed through said composite valve body and said metal insert perpendicular to said axis, and wherein said control port is disposed through said composite valve body and said metal insert parallel to said axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 30, Claims 12 and 19 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except wherein said metal insert extends along an axis between a first metal insert end adjacent said solenoid portion and a second metal insert end spaced from said first metal insert end with respect to said axis such that said first metal insert end is disposed between said second metal insert end and said solenoid portion with respect to said axis, and wherein said first and second metal insert ends are positioned in said bore of said composite valve body with respect to said axis; 
wherein said composite valve body extends along said axis between a first valve body end adjacent said solenoid portion and a second valve body end spaced from said second metal end with respect to said axis such that said first valve body end is disposed between said second valve body end and said solenoid portion with respect to said axis, and wherein said first and second metal insert ends are disposed between said first and second valve body ends with respect to said axis such that said composite valve body has a length defined between said first and second valve body ends that is greater than a length defined between said first and second metal insert ends with respect to said axis; and 
further comprising an exhaust port disposed through said composite valve body and said metal insert perpendicular to said axis, wherein said exhaust port is connected to said fluid passage, wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis, and wherein the other of said supply and control ports is disposed through said composite valve body and said metal insert perpendicular to said axis.  
Liberfarb teaches a solenoid valve (Figure 1) with an insert (7), and a valve body (2) wherein said metal insert extends along an axis between a first metal insert end adjacent said solenoid portion (along the axis from left to right as seen in the orientation of Figure 1; the first end being on the left) and a second metal insert end spaced from said first metal insert end with respect to said axis such that said first metal insert end is disposed between said second metal insert end and said solenoid portion with respect to said axis (the second end being on the right), and wherein said first and second metal insert ends are positioned in said bore of said composite valve body with respect to said axis (Figure 1);
wherein said composite valve body extends along said axis between a first valve body end adjacent said solenoid portion and a second valve body end spaced from said second metal end with respect to said axis (from the first end on the left as seen in the orientation of Figure 1) such that said first valve body end is disposed between said second valve body end and said solenoid portion with respect to said axis (the second end is seen on the right as seen in the orientation of Figure 1), and wherein said first and second metal insert ends are disposed between said first and second valve body ends with respect to said axis (Figure 1) such that said composite valve body has a length defined between said first and second valve body ends that is greater than a length defined between said first and second metal insert ends with respect to said axis (Figure 1 shows the valve body longer and surrounding the insert at 7); and
an exhaust port disposed through said composite valve body and said metal insert perpendicular to said axis (6 and 10b), wherein said exhaust port is connected to said fluid passage (Figure 1), wherein at least one of said supply and control ports is disposed through said composite valve body and said metal insert parallel to said axis (the supply port at 4), and wherein the other of said supply and control ports is disposed through said composite valve body and said metal insert perpendicular to said axis (the control port at 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for wherein said metal insert extends along an axis; the composite valve body extending along an axis and an exhaust, supply and control port.  Doing so would be combining prior art elements according to known methods (the insert positioning of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to protect and secure the insert within the valve body).
Regarding Claim 31, Claim 12 of U.S. Patent No. 10,962,134 discloses all essential elements of the current invention except where said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body.  
Liberfarb teaches a solenoid valve (Figure 1) with an insert (7), and a valve body (2) where said insert has an exterior metal insert surface having a stepped or mold feature (at the outside where the seals sit as shown in Figures 1-2), and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body (by the shape of the steps in the bore at 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for where said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body.  Doing so would be combining prior art elements according to known methods (the steps holding feature of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to secure the insert within the valve body).
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,962,134 in view of Liberfarb (US 2004/0154672) in further view of Bolinger (US 2008/0295800).
Regarding Claim 32, Claim 2 of US 10,962,134 disclose all elements of the current invention except wherein said composite valve body is a thermoplastics material further defined as a polyamid, and wherein said polyamid is composed of polyphthalamides.
Bolinger teaches a valve body (22) made of a polyamid (¶ 4), wherein said polyamid is composed of polyphthalamides (¶ 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the composite valve body is a thermoplastics material further defined as a polyamid, wherein said polyamid is composed of polyphthalamides, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,927,045 in view of Liberfarb (US 2004/0154672).
Regarding Claim 34, Claim 8 of U.S. Patent No. 9,927,045 discloses all essential elements of the current invention except where said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body.  
Liberfarb teaches a solenoid valve (Figure 1) with an insert (7), and a valve body (2) where said insert has an exterior metal insert surface having a stepped or mold feature (at the outside where the seals sit as shown in Figures 1-2), and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body (by the shape of the steps in the bore at 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 12 of U.S. Patent No. 10,962,134 to incorporate the teachings of Liberfarb to provide for where said metal insert has an exterior metal insert surface having a stepped or mold feature, and wherein said composite valve body is at least partially disposed in said stepped or mold feature for securing said metal insert to said composite valve body.  Doing so would be combining prior art elements according to known methods (the steps holding feature of Liberfarb with the valve of U.S. Patent No. 10,962,134) to yield predictable results (to secure the insert within the valve body).
Regarding Claim 35, Liberfarb teaches providing a solenoid portion (3) having a coil (32) with an armature moveable within said solenoid portion in response to the energization of said coil (34), wherein said armature causes valve member to slide within the fluid passage(Para 14; Figure 1).
Regarding Claim 36, Liberfarb teaches a solenoid valve (Figure 1) with an insert (7), and a valve body (2) wherein said metal insert extends along an axis between a first metal insert end adjacent said solenoid portion (along the axis from left to right as seen in the orientation of Figure 1; the first end being on the left) and a second metal insert end spaced from said first metal insert end with respect to said axis such that said first metal insert end is disposed between said second metal insert end and said solenoid portion with respect to said axis (the second end being on the right), and wherein said first and second metal insert ends are positioned in said bore of said composite valve body with respect to said axis (Figure 1).
Regarding Claim 37, Liberfarb teaches where said composite valve body extends along said axis between a first valve body end adjacent said solenoid portion and a second valve body end spaced from said second metal end with respect to said axis (from the first end on the left as seen in the orientation of Figure 1) such that said first valve body end is disposed between said second valve body end and said solenoid portion with respect to said axis (the second end is seen on the right as seen in the orientation of Figure 1), and wherein said first and second metal insert ends are disposed between said first and second valve body ends with respect to said axis (Figure 1) such that said composite valve body has a length defined between said first and second valve body ends that is greater than a length defined between said first and second metal insert ends with respect to said axis (Figure 1 shows the valve body longer and surrounding the insert at 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753